DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 12 February 2021.
Claims 6, 8, and 17 have been amended.
Claims 5 and 16 have been cancelled.
Claims 1-4, 6, 8-15, and 17-20 are currently pending and have been examined.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 17 with regards to storing the temporary billing segment for a threshold period of time until a next billing segment is created or a trigger for deleting the first temporary billing segment is received have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 9, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin et al. (US 2006/0031180 A1) (hereinafter Tamarkin), in view of O’Neil (US 2008/0154624 A1) (hereinafter O’Neil), in view of Cipoletti et al. (US 2009/0186598 A1) (hereinafter Cipoletti), in view of Ung (US 2003/0069840 A1) (hereinafter Ung), in view of Rowley et al. (US 2001/0051933 A1) (hereinafter Rowley), and further in view of Ellis (US 2003/0009401 A1) (hereinafter Ellis).

With respect to claims 1, 8, and 17, Tamarkin teaches:
Execute a plurality of meter data evaluations at periodic intervals during a billing cycle for consumption of a resource by a user having a prepaid account for the resource (See at least paragraphs 12, 18, 20, 25, 29, 68, 71, 73, 77, 83, 8, 98, 108, and 109 which describe using a meter to evaluate resource usage periodically during a billing period, wherein the user has a prepaid account for the resource).
Wherein a first meter data evaluation comprises: obtaining first meter data from a meter associated with the prepaid account, wherein the first meter data is indicative of a first consumption measurement of the resource during a first timespan from a start of the billing cycle to when a first instance of the periodic interval occurred to trigger the first meter data evaluation (See at least paragraphs 20, 25, 29, 68, 71, 77, 83, 84, and 93 which describe measuring the consumption of resources during a period of time and storing the measurement in memory).
Executing a charge calculation function upon the first consumption measurement to generate a first charge amount for the first timespan (See at least paragraphs 20, 25, 29, 61, 71-73, 83, 95, 98, 105, 108, and 109 which describe calculating the 

Tamarkin discloses all of the limitations of claims 1, 8, and 17 as stated above.  Tamarkin does not explicitly disclose the following, however O’Neil teaches:
Deducting the first charge amount from a credit balance within the prepaid account to create a first temporary billing segment indicative of first consumption charges as of the first instance of the periodic interval (See at least paragraphs 10, 30, 40, 43, 45-48, 77, 83, and 84 which describe using a meter to measure a user’s usage of a resource, wherein the user has a prepaid account, and as the resource is measured, a user is temporarily billed for their usage during that period).
Storing the first temporary billing segment, as a bill amount calculation, within a temporary data structure that does not trigger generation of a bill and does not trigger performance of a ledger transaction (See at least paragraphs 10, 30, 40, 43, 45-48, 77, 83, and 84 which describe using a meter to measure a user’s usage of a resource, wherein the user has a prepaid account, and as the resource is measured, a user is temporarily billed for their usage during that period).
In response to the first current balance being below a first threshold, sending a shutoff command to the meter to shutoff access to the resource before the billing cycle ends, in response to sending a shutoff command to the meter, shutting off the resource by the meter before the billing cycle ends (See at least paragraphs 37-39, 58-62, 77, and 84 which describe sending a shutoff command to the meter in response to the billing balance reaches a threshold, i.e. is depleted).


Tamarkin/O’Neil discloses all of the limitation of claims 1, 8, and 17 as stated above.  Tamarkin and O’Neil do not explicitly disclose the following, however Cipoletti teaches:
Wherein the computer-executable instructions comprise computer-executable instructions to cause the processor to: receive a request to change the prepaid account to a post pay account; delete the periodic interval; and modify the prepaid account to the post pay account (See at least paragraphs 23, 24, 26, 28, and 30 which describe enrolling customers in a prepaid service plan, wherein upon 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti.  By switching customers to different payment plans upon request, the service provider would predictably prevent the customer from being unable to pay for a service or be enrolled in an undesirable service, which would predictably encourage commerce.

Tamarkin/O’Neil/Cipoletti discloses all of the limitation of claims 1, 8, and 17 as stated above.  Tamarkin, O’Neil, and Cipoletti do not explicitly disclose the following, however Ung teaches:
Receive a user request, via a user interface, to change the prepaid account to a post pay account, modify the prepaid account to a post pay account (See at least paragraphs 19, 33, 35, 36, 39, and 54 which describe a user signing up for a 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and method of a user signing up for a service plan that is prepaid, wherein a user can use a user interface to request to change their payment plan from prepaid to post pay, and wherein the system follows through and updates the user’s payment plan of Ung.  By allowing a user to request to change their payment plan, a service will predictably allow a user to select the most desirable way to pay for a service, which will increase customer service.

Tamarkin/O’Neil/Cipoletti/Ung discloses all of the limitation of claims 1, 8, and 17 as stated above.  Tamarkin, O’Neil, Cipoletti, and Ung do not explicitly disclose the following, however Rowley teaches:
displaying the user interface through a computing device to the user; and populating the user interface with: (i)    an add credits element through which the user can pay for more credits; and (ii)    a temporary billing statement element through which the user can view temporary billing statements (See at least paragraphs 23, 26-31, and 36 which describe a meter having a user interface, wherein the interface includes an account balance, add funds, and cancel an account)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance, and wherein the user can access an interface in order to add credit to their account, view their balance, and view the billing amount of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and method of a user signing up for a service 

Tamarkin/O’Neil/Cipoletti/Ung/Rowley discloses all of the limitation of claims 1, 8, and 17 as stated above.  Tamarkin, O’Neil, Cipoletti, Ung, and Rowley do not explicitly disclose the following, however Ellis teaches:
Storing the first temporary billing segment, as a bill amount calculation, within a temporary data structure that does not trigger generation of a bill and does not trigger performance of a ledger transaction, wherein the first temporary billing segment may be retained for a threshold amount of time until a next (N) temporary billing segment is created or a trigger for deleting the first temporary billing segment is received (See at least paragraphs 22, 28, 29, 136, 160, 310, 314, 317, 336, 352-360, 369-371 and tables 8-10 which describe generating energy reports on demand for a user, wherein the user provides dates they wish reported on that are shorter than a billing cycle, wherein the reports are deleted after being processed or at the end of a billing cycle).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance, and wherein the user can access an interface in order to add credit to their account, view their balance, and view the billing amount of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and method of a user signing up for a service plan that is prepaid, wherein a user can use a user interface to request to change their payment plan from prepaid to post pay, and wherein the system follows through and updates the user’s payment plan of Ung, with the system and method  of a meter having a user interface, wherein the interface includes an account balance, add funds, and cancel an account of Rowley, with the system and method of generating energy reports on demand for a user, wherein the user provides dates they wish reported on that are 

With respect to claim 2, the combination of Tamarkin, O’Neil, Cipoletti, Ung, Rowley, and Ellis discloses all of the limitation of claim 1 as stated above.  In addition, Tamarkin teaches:
Wherein the computer-executable instructions comprise computer-executable instructions to cause the processor to: perform a second meter data evaluation during the billing cycle in response to a second instance of the periodic interval occurring, wherein the second meter data evaluation comprises: obtaining second meter data from the meter, wherein the second meter data is indicative of a second consumption measurement of the resource  (See at least paragraphs 20, 25, 29, 68, 71, 77, 83, 84, and 93 which describe measuring the consumption of resources during a period of time and storing the measurement in memory).
Executing the charge calculation function upon the second consumption measurement to generate a second charge amount for a second timespan from the start of the billing cycle to when the second instance of the periodic interval occurred (See at least paragraphs 20, 25, 29, 61, 71-73, 83, 95, 98, 105, 108, and 109 which describe calculating the cost of the consumption using stored rate charges, wherein the cost is based on the amount of energy consumed).

Tamarkin discloses all of the limitations of claim 2 as stated above.  Tamarkin does not explicitly disclose the following, however O’Neil teaches:
Deducting the second charge amount from the credit balance within the prepaid account to create a second temporary billing segment indicative of second consumption charges as of the second instance of the periodic interval; replacing the first temporary billing segment with the second temporary billing segment (See at least paragraphs 10, 30, 40, 43, 45-48, 77, 83, and 84 which describe using a meter to measure a user’s usage of a resource, wherein the user has a prepaid account, and as the resource is measured, a user is temporarily billed for their usage during that period).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and method of a user signing up for a service plan that is prepaid, wherein a user can use a user interface to request to change their payment plan from prepaid to post pay, and 

With respect to claim 3, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 1 as stated above.  In addition, Tamarkin teaches:
Wherein the computer-executable instructions comprise computer-executable instructions to cause the processor to: in response to a final instance of the periodic interval occurring during the billing cycle as a trigger for generating the second bill: obtain final meter data from the meter, wherein the final meter data is indicative of a final consumption measurement of the resource during the billing cycle; and execute the charge calculation function upon the final consumption measurement to generate the bill used to perform a ledger transaction  (See at least paragraphs 20, 25, 29, 68, 71, 77, 83, 84, and 93 which describe measuring the consumption of resources during a period of time and storing the measurement in memory.  In addition, see at least paragraph 20, 25, 59, 61, 104, 109, 138, 150, 154, 155, and 159 which describe using measurements for a billing period to calculate the billing amount owed by a customer, wherein the billing is for a full monthly billing period).

With respect to claims 4 and 15, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claims 1 and 8 as stated above.  In addition, Tamarkin teaches:
Wherein the computer-executable instructions comprise computer-executable instructions to cause the processor to: in response to the first current balance being below a second threshold, send a message, via the user interface, to the user of the first current balance (See at least paragraphs 21, 30, 72, 73, 78, and 84 which describe sending alarms and warnings to a user if their balance is below a threshold).

With respect to claim 6, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 1 as stated above.  In addition, Rowley teaches:
Wherein the computer-executable instructions comprise computer-executable instructions to cause the processor to: display a user interface through a computing device to the user; and populate the user interface with: (i) a current credit balance element through which the credit balance is displayed; (ii) a cancel account element through which the user can cancel the prepaid account; (See at least paragraphs 23, 26-31, and 36 which describe a meter having a user interface, wherein the interface includes an account balance, add funds, and cancel an account).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage 

With respect to claim 9, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 8 as stated above.  In addition, Tamarkin teaches:
Wherein the instructions that execute the charge calculation function comprise instructions that cause the processor to: execute the charge calculation function to apply a first charge rate of a tiered rate plan to a first portion of the first consumption measurement and a second charge rate of the tiered rate plan to a second portion of the first consumption measurement (See at least paragraphs 20, 25, 29, 61, 71-73, 83, 95, 98, 105, 108, and 109 which describe calculating the cost of the consumption using stored rate charges, wherein the cost is based on the amount of energy consumed.  In addition, the disclosure further describes using a time of use rate, which changes the cost based on the different times the resource was consumed).

With respect to claim 13, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 8 as stated above.  In addition, Tamarkin teaches:
Wherein the instructions that execute the charge calculation function comprise instructions that cause the processor to: execute the charge calculation function to account for a fixed charge when generating the first charge amount (See at least paragraphs 20, 25, 29, 61, 71-73, 83, 95, 98, 105, 108, and 109 which describe calculating the cost of the consumption using stored rate charges, wherein the cost is based on the amount of energy consumed.  In addition, the disclosure further describes accounting for a fixed charge when calculating the cost).

With respect to claim 18, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 17 as stated above.  In addition, Tamarkin teaches:
Determining, by the processor, that the first meter data is indicative of consumption during a peak usage period; and executing, by the processor, the charge calculation function to account for the consumption during the peak usage period when generating the first charge amount (See at least paragraphs 14, 25, 61, 72, 94, 95, 97, 110, and tables 4, 23, and 24 which describe measuring usage during a billing period periodically, wherein one of the measurements is during peak usage and a peak usage rate is used to calculate the cost to the user).

With respect to claim 19, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 17 as stated above.  In addition, Tamarkin teaches:
Determining, by the processor, that the first meter data is indicative of consumption during a first season; and executing, by the processor, the charge calculation function to account for the consumption during the season when generating the first charge amount (See at least 95, 110, and 142 which describe using the current season’s rate in order to calculate the rate charged to a customer).

With respect to claim 20, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 17 as stated above.  In addition, O’Neil teaches:
Sending, by the processor, the shutoff command over a network to the meter (See at least paragraphs 37-39, 58-62, 77, and 84 which describe sending a shutoff command to the meter in response to the billing balance reaches a threshold, i.e. is depleted).
Saving, by the processor, current consumption data of the first timespan within a data structure (See at least paragraphs 9, 10, 37, 38, 40, 45-48, 58-62, 76, 77, and 84 which describe storing consumption usage in memory).
Receiving, by the processor, an add credit command from the user (See at least paragraph 30 and 58-62 which describe a customer making payments add credit to their account).
Sending, by the processor, a turn on command over the network to the meter to turn on access to the resource based upon the add credit command increasing the credit balance above the first threshold (See at least paragraphs 37-39, 58-62, 77, and 84 which describe sending a turn on command to the meter in response to the billing balance reaches a threshold, i.e. funds added).
Utilizing, by the processor, the current consumption data within the data structure when executing the charge calculation function during a subsequent meter data evaluation (See at least paragraphs 10, 30, 40, 43, 45-48, 77, 83, and 84 which describe using a meter to measure a user’s usage of a resource, wherein the user has a prepaid account, and as the resource is measured, a user is temporarily billed for their usage during that period).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin, O’Neil, Cipoletti, Ung, Rowley, and Ellis as applied to claim 8 as stated above, and further in view of Fan et al. (US 2014/0081998 A1) (hereinafter Fan).

With respect to claim 10, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 8 as stated above.  Tamarkin, O’Neil, Cipoletti, Ung, Rowley, and Ellis do not explicitly disclose the following, however Fan teaches:
Wherein the instructions that execute the charge calculation function comprise instructions that cause the processor to: determine a discount associated with the user; and execute the charge calculation function to account for the discount when generating the first charge amount (See at least paragraphs 27and 36 which describe calculating a discount for a user consuming resources, wherein the discount is based on the user characteristics, such as age and address).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and method of a user signing up for a service plan that is prepaid, wherein a user can use a user interface to request to change their payment plan from prepaid to post pay, and wherein the system follows through and updates the user’s payment plan of Ung, with the system and method  of a meter having a user interface, wherein the interface includes an account balance, add funds, and cancel an account of Rowley, with the system and method of generating energy reports on demand for a user, wherein the user provides dates they wish reported on that are shorter than a billing cycle, wherein the reports are deleted after being processed or at the end of a billing cycle of Ellis, with the system and method of calculating a discount for a user consuming resources, wherein the discount is 

With respect to claim 11, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis/Fan discloses all of the limitation of claims 8 and 10 as stated above.  In addition, Fan teaches:
Wherein the instructions cause the processor to: evaluate user data of the user to determine an age of the user; and determine the discount based upon the age (See at least paragraphs 27and 36 which describe calculating a discount for a user consuming resources, wherein the discount is based on the user characteristics, such as age and address).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and 

With respect to claim 12, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis/Fan discloses all of the limitation of claims 8 and 10 as stated above.  In addition, Fan teaches:
Wherein the instructions cause the processor to: evaluate user data of the user to determine a user characteristic of the user; and determine the discount based upon the user characteristic (See at least paragraphs 27and 36 which describe calculating a discount for a user consuming resources, wherein the discount is based on the user characteristics, such as age and address).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tamarkin, O’Neil, Cipoletti, Ung, Rowley, and Ellis as applied to claim 8 as stated above, and further in view of Vadali (US 2011/0285546 A1) (hereinafter Vadali).

With respect to claim 14, Tamarkin/O’Neil/Cipoletti/Ung/Rowley/Ellis discloses all of the limitation of claim 8 as stated above.  Tamarkin, O’Neil, Cipoletti, Ung, Rowley, and Ellis do not explicitly disclose the following, however Vadali teaches:
Wherein the instructions that execute the charge calculation function comprise instructions that cause the processor to: determine that the first meter data is indicative of a surge of consumption exceeding a threshold; and execute the charge calculation function to account for the surge of consumption when generating the first charge amount (See at least paragraphs 21-23, 33, 35, 36, 39, 41, 42, 48, and 52 which describe a meter which measures the usage of a resource by a user over a period of time, wherein the user is on a prepaid account, and wherein the meter measures the consumption during a larger than expected consumption a charges the users account for the usage).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to combine the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account, the resources are measured periodically during a billing cycle, and wherein the meter calculates a charge based on the rate and energy usage at the time of the measurement of Tamarkin, with the system and method of using a meter to measure resource usage of a user, wherein the user has a prepaid account which is deducted based on the measured usage, and wherein a shutoff command is sent to the meter based on the measured energy and the customer’s account balance of O’Neil, with the system and method of enrolling customers in a prepaid service plan, wherein upon receiving a request, switching the account to a post pay account and stopping the prepaid account measurement of Cipoletti, with the system and .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Michael Harrington whose telephone number is 571.270.1365.  The Examiner can normally be reached on Monday-Friday 9-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Jeffery Zimmerman can be reached at (571) 272-4602.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
Michael Harrington
Primary Patent Examiner
15 April 2021
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628